Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not provide support for: 
a picture for which a value ofnuh_layer_id may or may not be is not equal to layerid containing a RA.SL (Random Access Skipped Leading) subpicture with the subpicture index equal to subpicidx; or
Review of the paragraphs in the US publication cited by applicant for support show that there appears to be support only for “a picture for which the value of nuh_layer_id may or may not be equal to layerID containing a RASL subpicture with subpicture index equal to subpicIdx.”, in [0055], but not for the limitation: “picture for which a value of nuh_layer_id is not equal to layer_id containing a RASL (Random Access Skipped Leading) subpicture with the subpicture index equal to subpicIdx;”

Allowable Subject Matter
Claims 1-4 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose: 

reference picture list 0 or reference picture list 1 associated with the current subpicture is mandatorily required to contain no active entry corresponding to:
picture for which a value of nuh_layer_id is not equal to layer_id containing a RASL (Random Access Skipped Leading) subpicture with the subpicture index equal to subpicIdx; or
a RASL picture for which the value of nuh_layer_Id is not equal to the layerId and a value of sps_num_subpics_minus1 is equal to 0; 

The closest prior art, Seregin, discloses that when a current picture is a RADL picture, there shall be no RASL picture in either of the reference picture candidate lists ([0256]-[0257]).  Seregin also discloses, in [0259]-[0260], that for a RADL subpicture, there shall be no entry in either of the reference picture candidate lists for said RADL subpicture that are pictures having a same nuh_layer_id as the value for the current subpicture, and having a RASL subpicture with the same subpicture index as the current RADL subpicture.  The claims have been amended to recite that there shall be no active entries in either reference picture candidate list for which the nuh_layer_id is not the same as that the current picture, and to recite that no RASL subpicture within a picture of the reference candidate lists may have a different subpicIdx value from that of the current picture.  The claims therefore require the RASL subpicture of a picture within RefPicLists 1 and 2 to have a same nuh_layer_id value and subpicIdx value as the current picture, whereas Seregin discloses prohibiting pictures meeting such a condition from being included in either of RefPicList0 or RefPicList1.
	A further search was made which failed to yield prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425